UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               1/13/20
NICOMEDES FLORES PABLO,
individually and on behalf of others similarly    19-CV-4458 (PAE) (BCM)
situated,
                                                  ORDER
            Plaintiff,
       -against-
MENDY’S ATRIUM LLC, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties having resolved their dispute and having obtained an extension of time, until

January 31, 2020, to submit their settlement agreement for court review (Dkt. Nos. 27, 28, 32),

the status conference scheduled for January 16, 2020, a 10:30 a.m. is ADJOURNED sine die.

Dated: New York, New York
       January 13, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
